DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 26 Apr 2021 for application number 16/202,825. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks and Claims.
Claims 1-2, 5-6, 8-12, 15-16, and 18-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12, 15-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. [hereinafter as Hong] (US 2012/0159472 A1) in view of Park et al. [hereinafter as Park] (US 2012/0266093 A1) further in view of Jitkoff et al. [hereinafter as Jitkoff] (US 2012/0136756 A1).
In reference to claim 1, Hong teaches a method by which a first device shares content with a second device, the method comprising:
establishing a short-range wireless communication with the second device [paras 0050-0051 disclose short-range wireless communications]; 
in response to establishing the short-range wireless communication [paras 0050-0051 disclose short-range wireless communications], receiving, from the second device, image data representing a page of the second device [Fig. 6, paras 0140-0142 disclose the ability to view home screens of various devices from one display];
displaying a page of the first device including a content list of the first device [Fig. 6, paras 0140-0142 disclose content on a page of a mobile device]; and
providing content corresponding to the moved content item to the second device, according to the received user input [Fig. 13, paras 0177-0179, Fig. 14B, para 0185, disclose touching and dragging content from one location to another; the content may be shared with another device];
wherein the image data is newly generated by the second device in response to establishing the short-range wireless communication [Figs. 5G-5H, paras 0131-0137 disclose devices in range of each other to share and display content; Fig. 9-10, paras 0152-0160 disclose additional examples in which content from other devices which are in range may be presented to a device; paras 0050-0051 disclose short-range wireless communications];
wherein the content list included in the page of the first device only includes content items corresponding to contents being sharable with the second device [Fig. 11C, paras 0165-0166 disclose applications at 610 which are shared between devices, e.g. only sharable content].
However, while Hong teaches the ability to display screens of a plurality of devices and share content between device by using touch inputs, as expressed above, Hong does not explicitly teach displaying a page of the first device including a content list of the first device together with the received image data representing the page of the second device, the content list including at least one multimedia content icon; receiving a user input to select a content item in the content list and move the selected content item to the displayed image data, the user input being for selecting one of the at least one multimedia content icon; wherein the image data representing the page of the second device is displayed in a device image of the second device; the content corresponding to the moved content item being transaction information related to a file of multimedia content corresponding to the selected one of the at least one multimedia content icon; wherein when the selected content item is the multimedia content icon, the file of the multimedia content corresponding to the multimedia content icon is transmitted to the second device.
Park teaches displaying a page of the first device including a content list of the first device together with the received image data representing the page of the second device, the content list including at least one multimedia content icon [Fig. 8, paras 0087-0091 disclose content at 303, which may include content of a first device, displayed with images of devices with pages of the devices displayed on the device at 305; content icons 502 are images; para 0047 discloses various multimedia content as content]; receiving a user input to select a content item in the content list and move the selected content item to the displayed image data, the user input being for selecting one of the at least one multimedia content icon [Fig. 8, paras 0087-0091 disclose dragging and dropping content from a content list to a particular device; content icons 502 are images; para 0047 discloses various multimedia content as content]; wherein the image data representing the page of the second device is displayed in a device image of the second device, the content corresponding to the moved content item being transaction information related to a file of multimedia content corresponding to the selected one of the at least one multimedia content icon [Fig. 8, paras 0087-0091 disclose images of devices with pages of the devices displayed on the device at 305; content icons 502 are images; para 0047 discloses various multimedia content as content]; wherein when the selected content item is the multimedia content icon, the file of the multimedia content corresponding to the multimedia content icon is transmitted to the second device [Fig. 8, paras 0087-0091 disclose content at 303, which may include content of a first device, displayed with images of devices with pages of the devices displayed on the device at 305; content icons 502 are images; para 0047 discloses various multimedia content as content; the multimedia files are sent to the device].

One of ordinary skill in the art would have been motivated to obtain a content sharing system in which screens of multiple devices may be shown together and moving data between the screens to manage content on different devices conveniently and to quickly access content, enhancing user convenience [Park, paras 0006, 0008].
However, while Hong and Park teach that content is transmitted to the second device, as expressed above, Hong and Park do not explicitly teach the content list including at least one credit card image; the user input being for selecting one of the at least one credit card image; the content corresponding to the moved content item being transaction information related to a credit card corresponding to the selected one of the at least one credit card image; wherein when the selected content item is the credit card image, the transaction information related to the credit card corresponding to the credit card image is transmitted.
Jitkoff teaches the content list including at least one credit card image; the user input being for selecting one of the at least one credit card image; the content corresponding to the moved content item being transaction information related to a credit card corresponding to the selected one of the at least one credit card image; wherein when the selected content item is the credit card image, the transaction information related to the credit card corresponding to the credit card image is transmitted [para 0011 discloses selecting a credit card icon, and dragging it, thereby transferring credit card information].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hong, Park, and Jitkoff before him at the time of invention was made, to modify the invention above as disclosed by Hong and Park to include the functionality as taught by Jitkoff in order to obtain a content 
One of ordinary skill in the art would have been motivated to obtain a content sharing system in which credit card information may be transferred between devices by selecting and moving a credit card icon to provide user convenience [Jitkoff, para 0011].

In reference to claim 2, Hong, Park, and Jitkoff teach the invention of claim 1 above.
Hong further teaches wherein the page is currently displayed on a display of the second device [Fig. 6, paras 0140-0142 disclose the ability to view home screens of various devices from one display; the home screens are screens of the other devices].

In reference to claim 5, Hong, Park, and Jitkoff teach the invention of claim 1 above.
Hong further teaches generating a new page for the second device based on the user input; and providing the generated new page to the second device, wherein the provided new page is displayed on a display of the second device [Fig. 13, paras 0177-0179, Fig. 14B, para 0185, disclose touching and dragging content from one location to another; the content may be shared with another device; inherently, the screens of the other devices would be updated].

In reference to claim 6, Hong, Park, and Jitkoff teach the invention of claim 1 above.
Jitkoff further teaches wherein the content item comprises an icon corresponding to a web page [para 0051 discloses web contents, e.g. web page].

In reference to claim 8, Hong, Park, and Jitkoff teach the invention of claim 1 above.
wherein the page of the first device is generated by the first device according to the short-range wireless communication established between the first device and the second device [Fig. 6, paras 0140-0142 disclose the ability to view home screens of various devices from one display; the device also displays information relating to the other devices that are in range; this depends on the devices which are in range; Figs. 5G-5H, paras 0131-0137 disclose devices in range of each other to share content; paras 0050-0051 disclose short-range wireless communications].

In reference to claim 9, Hong, Park, and Jitkoff teach the invention of claim 8 above.
Hong further teaches wherein the content list displayed in the generated page of the first device only includes content items corresponding to contents being available to be transmitted to the second device [Fig. 12A(b), para 0167 discloses a list of sharable items].

In reference to claim 10, Hong, Park, and Jitkoff teach the invention of claim 1 above.
Hong further wherein the displayed page of the first device is one of pages of a home screen of the first device [Fig. 6, paras 0140-0142 disclose the ability to view home screens of various devices from one display].

In reference to claims 11-12, 15-16, and 18-19, claims 11-12, 15-16, and 18-19 are rejected for the same reasons as that of claims 1-2, 5-6, and 8-9, respectively.
In reference to claim 20, claim 20 is rejected for the same reasons as that of claim 1.

Response to Arguments


Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Lin (US-20130332832-A1) discloses dragging icons to send a file [para 0031].
Tomat et al. (US-6784925-B1) discloses dragging icons to copy sound files to a storage device [Abstract].
MULLOY et al. (US-20120017178-A1) discloses transferring a file by dragging an icon [para 0022].
Karkkainen et al. (US-20090140986-A1) discloses transferring a file by dragging an icon [para 0022].
Yamada (US-8055362-B2) discloses transferring a file by dragging an icon [claim 1].
Toh et al. (US-7516413-B2) discloses dragging content to share content [claim 8].
SINGH et al. (US-20100162154-A1) discloses dragging a credit card to transfer credit card information [para 0056].
Schreiber et al. (US-20100153862-A1) discloses dragging a credit card to transfer credit card information [para 0297].

Hartman et al. (US-20030140120-A1) discloses dragging a credit card to transfer credit card information [para 0184].
Markus et al. (US-6490601-B1) discloses dragging a credit card to transfer credit card information [col. 3, line 29].
Knowlton et al. (US-6141006-A) discloses dragging a credit card to transfer credit card information [col. 23].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        /TADESSE HAILU/Primary Examiner, Art Unit 2173